Citation Nr: 1721153	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-31 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for peripheral neuropathy of the right lower extremity.

2. Entitlement to an initial compensable evaluation for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty with the United States Army from 1961 to 1991, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claims file was subsequently transferred to the VA RO in St. Petersburg, Florida.

The Veteran submitted additional medical evidence after his case was certified to the Board.  The Veteran's substantive appeal was filed after February 2, 2013, and therefore the Board may consider this additional evidence in the first instance.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to November 17, 2015, the Veteran's peripheral neuropathy of the right and left lower extremities did not manifest to the level of mild incomplete paralysis.

2.  As of November 17, 2015, the Veteran's peripheral neuropathy of the right lower extremity manifests as mild incomplete paralysis.

3.  As of November 17, 2015, the Veteran's peripheral neuropathy of the left lower extremity manifests as moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  Prior to November 17, 2015, the criteria for initial compensable evaluations for peripheral neuropathy of the right and left lower extremities have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).

2.  As of November 17, 2015, the criteria for a 10 percent disability evaluation for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).

3.  As of November 17, 2015, the criteria for a 20 percent disability evaluation for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a September 2010 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
 
Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds the September 2010 VA examination is adequate as it involved an evaluation of the Veteran, and provides adequate discussion of the diagnosis provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in August 2010.  

Entitlement to an Initial Compensable Evaluation for Peripheral Neuropathy of the Right and Left Lower Extremities, Prior to November 17, 2015

The Veteran asserts entitlement to an initial compensable evaluation for peripheral neuropathy of his right and left lower extremities. 

The Veteran's noncompensable disability evaluations for his left and right lower extremities are pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, which evaluates the sciatic nerve.

Diagnostic Code 8520 for peripheral neuropathy provides that mild incomplete paralysis is rated 10 percent disabling.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe paralysis.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2016).  

At his September 2010 VA examination, the VA examiner diagnosed the Veteran with peripheral neuropathy of the right and left lower extremities, and established service-connection for those disabilities.  However, the VA examiner also found normal sensation to monofilament testing in both lower extremities.  The VA examiner noted this was consistent with a podiatry examination conducted on the Veteran in July 2010 which noted no loss of protective sensation.  

Further review of the Veteran's medical records details the Veteran receiving periodic testing regarding his neuropathy from November 2007 to July 2013.

Diabetic treatment notes in July 2010, August 2012, February 2013, and July 2013 indicate the Veteran had no loss of protective sensation, normal reflexes, muscle strength, and normal sensation in his lower extremities.  

The Board acknowledges the Veteran's contentions that his service-connected peripheral neuropathy of his right and left lower extremities warrants an initial compensable evaluation.  The Board notes that the Veteran is competent to report symptoms of his peripheral neuropathy, but not to identify a specific level of disability.  The Veteran is capable of observing intermittent tingling or numbness in his calves and feet.  The lay descriptions of the Veteran's symptoms are competent and credible.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran cannot show that the rating criteria for a compensable evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8520 are not met.  In this case, the Veteran does not possess the level of training or expertise needed to determine whether he observed level of disability caused by his service-connected peripheral neuropathy is more accurately described by the 10 percent rating criteria.  

The Board finds, prior to November 17, 2015, the probative evidence of record does not establish that the Veteran's peripheral neuropathy of his right and left lower extremities manifested to the level of mild incomplete paralysis, and the probative evidence does not support an initial compensable evaluation.  See Fenderson, 12 Vet. App. 114.  The preponderance of the evidence is against his claim for a compensable evaluation.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.

Entitlement to a Compensable Evaluation for Peripheral Neuropathy of the Right and Left Lower Extremity as of November 17, 2015. 

On November 17, 2015 the Veteran completed a Diabetic Sensory-Motor Peripheral Neuropathy Disability Benefits Questionnaire with his private physician.  The Veteran stated he was experiencing numbness and a "prickly" feeling in his toes and forefoot.  The physician conducted a neurologic exam and determined the Veteran demonstrated less than normal strength in his left ankle plantar and dorsiflexion tests.  The Veteran also demonstrated decreased deep tendon reflexes in his left knee and left and right ankle.  Further, the Veteran showed loss of sensation with monofilament testing in his left and right feet and toes.  The physician also noted some trophic changes to the Veteran's lower extremities, including loss of hair, smooth skin, and toenail changes.  In conclusion, the physician determined the Veteran's peripheral neuropathy manifested in mild incomplete paralysis in the Veteran's right lower extremity and moderate incomplete paralysis in his left lower extremity.  

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that as of November 17, 2015, the weight of the evidence supports a disability evaluation of 10 percent for mild incomplete paralysis due to peripheral neuropathy of the right lower extremity, and a 20 percent evaluation for moderate incomplete paralysis due to peripheral neuropathy of the left lower extremity.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a.

However, the Veteran's manifestations of his right lower extremity peripheral neuropathy are not more closely approximated by the 20 percent criteria, which require moderate incomplete paralysis.  The November 2015 examiner noted that the Veteran's constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness in his right lower extremity were specifically mild.  The Veteran's muscle strength was normal in his right lower extremity.  The Veteran's deep tendon reflex at the knee was normal at 2+ and at the ankle it was 1+, indicating that it was decreased but not absent.  He did not have atrophy in the right lower extremity.  The examiner specifically noted that overall, the Veteran's right lower extremity incomplete paralysis was mild.  The examiner's findings do not show that his right lower extremity incomplete paralysis is more accurately described as moderate.  As noted above, the Veteran's lay statements are not competent to show that specific rating criteria under Diagnostic Code 8520 are met.  

Similarly, the Veteran's manifestations of his left lower extremity peripheral neuropathy are not more closely approximated by the 40 percent criteria, which require moderately severe incomplete paralysis.  The November 2015 examiner noted that the Veteran's constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness in his right lower extremity were specifically moderate.  The Veteran's strength on ankle plantar flexion and dorsiflexion was measured as 4/5, representing less than normal strength.  There are four more measurements of strength ranging from 3/5 to 0/5, representing  no movement against resistance, no movement against gravity, or visible muscle movement but no joint movement, or no muscle movement at all.  Comparatively, a rating of 4/5 is more closely described as moderate rather than moderately severe.  Further, the examiner found that the Veteran's deep tendon reflexes at the ankle and knee were decreased, but not absent.  He did not have atrophy in the left lower extremity.  The examiner specifically noted that overall, the Veteran's right lower extremity incomplete paralysis was moderate.  The examiner's findings do not show that his left lower extremity incomplete paralysis is more accurately described as moderately severe.  As noted above, the Veteran's lay statements are not competent to show that specific rating criteria under Diagnostic Code 8520 are met.  

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to an initial compensable rating prior to November 17, 2015 is denied.

Entitlement to a disability evaluation of 10 percent, and no higher, for peripheral neuropathy of the lower right extremity, as of November 17, 2015, is granted.

Entitlement to a disability evaluation of 20 percent, and no higher, for peripheral neuropathy of the lower left extremity, as of November 17, 2015, is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


